DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 99-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 99 recites the limitation "the product carriers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is referred to as “at least one product carrier” meaning there may be a single product carrier, and there is no antecedent basis for “the product carriers” being plural.  Claim 100 is also rejected under 35 USC 112(b) by virtue of its dependency on claim 99.
Claim 100 describes a method step which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  See MPEP §2173.05(p)(II).
Claim 101 recites the limitation "the product carriers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is referred to as “at least one product carrier” 
Claim 102 recites the limitation "the product carriers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is referred to as “at least one product carrier” meaning there may be a single product carrier, and there is no antecedent basis for “the product carriers” being plural.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 10, 11, 99, 100, 101 and 102 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBlanc et al. (U.S. Patent No. 9,155,332).
Regarding claim 1, LeBlanc et al. discloses a system for agitating products in a retort (title; abstract), comprising:
a clamping assembly  configured to selectively impose a first clamping force on a first end of at least one product carrier and a second opposing clamping force on a second end of the at least one product carrier (figure 2, reference #26, 28 and 32; columns 1-2, lines 64-30; column 5, lines 44-53); and
a reciprocating assembly configured to apply linear forces on the at least one product carrier for a reciprocal non-sinusoidal movement of the at least one product carrier along the length of the retort (figure 1, reference #22 and 24; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-40 (range of strokes indicates variable pattern of movement that is capable of being non-sinusoidal)).
Regarding claim 2, LeBlanc et al. discloses wherein the clamping assembly includes a first clamping subassembly configured to secure the first end of the at least one product carrier to a first portion of the reciprocating assembly when it imposes a first clamping force on the first end of at least one product carrier (figure 2, reference #32), and a second clamping subassembly configured to secure the second end of the at least one product carrier to a second portion of the reciprocating assembly when it imposes a second opposing clamping force on a second end of the at least one product carrier (figure 2, reference #28).
Regarding claim 3, LeBlanc et al. discloses wherein the reciprocating assembly includes a variable input drive mechanism (figure 1, reference #22; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-40 (range of strokes indicates variable input)) coupled to a reciprocating member (figure 1, reference #24 and 26).
Regarding claim 7, LeBlanc et al. discloses wherein the clamping assembly includes a first clamping subassembly configured to secure the first end of the at least one product carrier to the reciprocating assembly when it imposes a first clamping force on the first end of at least one product carrier (figure 2, reference #32), and a second clamping subassembly configured to secure the second end of the at least one product carrier to the reciprocating assembly when it imposes a second opposing clamping force on a second end of the at least one product carrier (figure 2, reference #28).
Regarding claim 8, LeBlanc et al. discloses wherein the first clamping subassembly is configured as a tailgate mechanism configured to selectively engage the first end of the at least one product carrier when the reciprocating assembly is moved in a first direction and disengage the first end of the at least 
Regarding claim 10, LeBlanc et al. discloses wherein the first clamping subassembly includes a pivot arm pivotally secured to a first end of the reciprocating assembly (reference #40 and 44; columns 5-6, lines 67-36) and a first carrier stop defined on the pivot arm that is configured to engage the first end of the at least one product carrier when the reciprocating assembly is moved in the first direction (reference #42 and 48).
Regarding claim 11, LeBlanc et al. discloses wherein the second clamping subassembly includes a second carrier stop moveable with the reciprocating assembly as it is moved in the first and second directions (figure 2, reference #28).
Regarding claim 12, LeBlanc et al. discloses wherein the second carrier stop is moveable along the reciprocating assembly through a second drive mechanism to selectively engage the second end of the at least one product carrier (figure 2, reference #28; columns 1-2, lines 60-14; column 5, lines 44-55 (stop 28 moves along reciprocating member 26 to reduce spacing so baskets don’t shift through drive mechanism, not labeled, being connection base between vertical stop 28 and connection holes in reference #26 for securing stop 28)).
Regarding claim 99, LeBlanc et al. discloses wherein the product carriers are reciprocated between first and second ends of the retort, and wherein the non-sinusoidal pattern of movement is defined in at least in part by a plurality of strokes in a first direction (figure 1, reference #22; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-43).  It is noted that this limitation is directed to a functional intended use of the reciprocating assembly which is capable of operating as functionally recited since the drive for reciprocating may operate at different strokes.
Regarding claim 100, LeBlanc et al. discloses wherein the non-sinusoidal pattern of movement includes a pause in movement between each of the plurality of strokes (figure 1, reference #22; column 
Regarding claim 101, LeBlanc et al. discloses wherein the reciprocating assembly is capable to vary at least one of a speed, stroke length, frequency, acceleration, and G-force to move the product carriers long the retort in a non-sinusoidal pattern of movement (figure 1, reference #22; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-43).  It is noted that this limitation is directed to a functional intended use of the reciprocating assembly which is capable of operating as functionally recited since the drive for reciprocating may operate at various strokes per minute and at various stroke lengths.
Regarding claim 102, LeBlanc et al. discloses wherein the product carriers are reciprocated between first and second ends of the retort, and wherein the non-sinusoidal pattern of movement is defined in at least in part by a plurality of strokes in a first direction (figure 1, reference #22; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-43).  It is noted that this limitation is directed to a functional intended use of the reciprocating assembly which is capable of operating as functionally recited since the drive for reciprocating may operate at different strokes.
Claim(s) 1-3, 7, 8, 10, 11, 99, 100, 101 and 102 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman (U.S. Patent No. 1,975,073).
Regarding claim 1, Chapman discloses a system for agitating products in a retort (title), comprising:
a clamping assembly  configured to selectively impose a first clamping force on a first end of at least one product carrier and a second opposing clamping force on a second end of the at least one 
a reciprocating assembly configured to apply linear forces on the at least one product carrier for a reciprocal non-sinusoidal pattern of movement of the at least one product carrier along the length of the retort (figure 1, reference #64; figure 9, reference #13, 14 and 72; page 3, lines 11-80 (intermittent operation indicates variable pattern of movement that is capable of being non-sinusoidal).
Regarding claim 2, Chapman discloses wherein the clamping assembly includes a first clamping subassembly configured to secure the first end of the at least one product carrier to a first portion of the reciprocating assembly when it imposes a first clamping force on the first end of at least one product carrier (figure 1, reference #34, 35 and 37), and a second clamping subassembly configured to secure the second end of the at least one product carrier to a second portion of the reciprocating assembly when it imposes a second opposing clamping force on a second end of the at least one product carrier (figure 1, reference #38 where connects at left end).
Regarding claim 3, Chapman discloses wherein the reciprocating assembly includes a variable input drive mechanism (figures 1 and 2, reference #64; figure 9, reference #72; page 3, lines 11-80) coupled to a reciprocating member (figure 1, reference #13 and 14).
Regarding claim 7, Chapman discloses wherein the clamping assembly includes a first clamping subassembly configured to secure the first end of the at least one product carrier to the reciprocating assembly when it imposes a first clamping force on the first end of at least one product carrier (figure 1, reference #34, 35 and 37), and a second clamping subassembly
Regarding claim 8, Chapman discloses wherein the first clamping subassembly is configured as a tailgate mechanism configured to selectively engage the first end of the at least one product carrier when the reciprocating assembly is moved in a first direction and disengage the first end of the at least one product carrier when the reciprocating member is moved in a second direction (figure 1, reference #34, 35 and 37; page 2, lines 57-133 page 3, lines 92-113).
Regarding claim 10, Chapman discloses wherein the first clamping subassembly includes a pivot arm pivotally secured to a first end of the reciprocating member (reference #37; page 2, lines 79-94) and a first carrier stop defined on the pivot arm that is configured to engage the first end of the at least one product carrier when the reciprocating assembly is moved in the first direction (reference #39; page 2, lines 79-94).
Regarding claim 11, Chapman discloses wherein the second clamping subassembly includes a second carrier stop moveable with the reciprocating assembly as it is moved in the first and second directions (figure 1, see wherein reference #38 connects to can at left end).
Regarding claim 12, Chapman discloses wherein the second carrier stop is moveable along the reciprocating assembly through a second drive mechanism to selectively engage the second end of the at least one product carrier (page 2, lines 84-94).
Regarding claim 99, Chapman discloses wherein the product carriers are reciprocated between first and second ends of the retort, and wherein the non-sinusoidal pattern of movement is defined in at least in part by a plurality of strokes in a first direction (figures 1 and 2, reference #64; figure 9, reference #72; page 3, lines 11-80).  It is noted that this limitation is directed to a functional intended use of the reciprocating assembly which is capable of operating as functionally recited since the drive for reciprocating may operate at different strokes.
Regarding claim 100, Chapman discloses wherein the non-sinusoidal pattern of movement includes a pause in movement between each of the plurality of strokes (figures 1 and 2, reference #64; 
Regarding claim 101, Chapman discloses wherein the reciprocating assembly is capable to vary at least one of a speed, stroke length, frequency, acceleration, and G-force to move the product carriers long the retort in a non-sinusoidal pattern of movement (figures 1 and 2, reference #64; figure 9, reference #72; page 3, lines 11-80).  It is noted that this limitation is directed to a functional intended use of the reciprocating assembly which is capable of operating as functionally recited since the drive for reciprocating may operate at various speeds, frequencies and accelerations.
Regarding claim 102, Chapman discloses wherein the product carriers are reciprocated between first and second ends of the retort, and wherein the non-sinusoidal pattern of movement is defined in at least in part by a plurality of strokes in a first direction (figure 1, reference #22; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-43).  It is noted that this limitation is directed to a functional intended use of the reciprocating assembly which is capable of operating as functionally recited since the drive for reciprocating may operate at different strokes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 95 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. in view of Balding et al. (U.S. Patent No. 4,170,421).
Regarding claims 95 and 98, LeBlanc et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the variable drive mechanism is a hydraulic actuator.
Balking et al. teaches another reciprocal system (title).  The reference teaches the drive mechanism may be any suitable device such as a pneumatic or hydraulic actuator or an electrical motor for providing the reciprocal motion (column 2, lines 21-25).
Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the drive mechanism of LeBlanc et al. to be a hydraulic actuator, as taught by Balking et al, because  selecting one of known designs for a drive mechanism would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said drive mechanism being a hydraulic actuator would operate equally well as the one disclosed by LeBlanc et al.
Claims 95 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Balding et al. (U.S. Patent No. 4,170,421).
Regarding claims 95 and 98, Chapman discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the variable drive mechanism is a hydraulic actuator.

Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the drive mechanism of Chapman to be a hydraulic actuator, as taught by Balking et al, because  selecting one of known designs for a drive mechanism would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said drive mechanism being a hydraulic actuator would operate equally well as the one disclosed by Chapman.
Claims 96 and 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. in view of Tago et al. (U.S. Patent No. 8,262,987).
Regarding claims 96 and 97, LeBlanc et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the variable drive mechanism includes a position feedback device.
Tago et al. teaches another retort reciprocal system (abstract).  The reference teaches the wherein the variable input drive mechanism includes a position feedback device capable to output one or more signal to a controller indicative of a linear position of the reciprocating assembly; and wherein the controller is capable to process the one or more signals from the position feedback device and output one or more signals to the variable input drive mechanism for activating and controlling at least one of a speed, acceleration, stroke length, frequency and direction of the reciprocating assembly (column 11, lines 38-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the feedback device with controller of Tago et al. with the apparatus of LeBlanc et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach retort reciprocal systems.  One of ordinary skill in the art would be motivated to provide a feedback device with controller because it optimizes the conditions and extends the life of the retort apparatus (Tago et al. column 11, lines 38-67).
Claims 96 and 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Tago et al.
Regarding claims 96 and 97, Chapman discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the variable drive mechanism includes a position feedback device.
Tago et al. teaches another reciprocal system (abstract).  The reference teaches the wherein the variable input drive mechanism includes a position feedback device capable to output one or more signal to a controller indicative of a linear position of the reciprocating assembly; and wherein the controller is capable to process the one or more signals from the position feedback device and output one or more signals to the variable input drive mechanism for activating and controlling at least one of a speed, acceleration, stroke length, frequency and direction of the reciprocating assembly (column 11, lines 38-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the feedback device with controller of Tago et al. with the apparatus of Chapman.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach reciprocal systems.  One of ordinary skill in the art would be motivated to provide a feedback device with controller because it optimizes the conditions and extends the life of the apparatus (Tago et al. column 11, lines 38-67).
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. Applicant argues LeBlanc fails to disclose the drive mechanism can impart non-sinusoidal movement.  Examiner finds this argument unpersuasive.  First, this is a functional limitation directed to the functional intended use of the reciprocating assembly.  The only structure recited is a reciprocating assembly which is disclosed by LeBlanc et al. as explained in the rejection above.  The reciprocating assembly is capable to operate in range of strokes as indicated in column 4, lines 26-38 and column 5, lines 23-43 which indicates a variable pattern of movement that is capable of being non-sinusoidal)).  Applicant even admits that the reciprocating assembly can change the stroke length, but argues that only means the stroke of the reciprocating drive arrangement can be changed.  This argument is not correct.  A reciprocating member that changes in stroke length as it reciprocates, means there will result in a non-sinusoidal pattern.  
Applicant additionally argues Chapman fails to disclose the non-sinusoidal pattern.  Again, this is directed to a functional limitation of the reciprocating assembly and does not further impart any structural limitations on the reciprocating member to achieve this functional limitation.  As explained above, Chapman discloses a reciprocating assembly that is capable to perform the function of reciprocating in a non-sinusoidal pattern because the reciprocating assembly is a drive wheel that can be operated at different speeds and at an intermittent operation (page 3, lines 11-80), and these various .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774